Citation Nr: 0425144	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  99-11 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
furunculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.R.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from April 1975 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which assigned an increased rating of 10 
percent for service-connected furunculosis.

In February 2002, the Board remanded the claim to the RO for 
further development and adjudicative action.  

The veteran provided testimony at an October 2001 hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is service-connected for furunculosis that is 
manifested primarily by the incurrence of intermittent boils 
as well as resulting scars.  The veteran underwent a VA 
dermatological examination in July 2003 in which the examiner 
discussed the current nature and severity of the veteran's 
furunculosis, however, the veteran's scars resulting from the 
boils were not adequately evaluated.  It was noted in the 
examination report that scars from previous lesions were 
found on the right abdomen, right knee, left lower leg, and 
left lower back; however, no scar worksheet had been provided 
to the examiner for further evaluation.  The examiner also 
noted that photographs were taken of the scars, however, only 
two color photographs were associated with the claims folder 
and it is unclear from the photographs which body part(s) had 
been photographed as the photos were not labeled.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted. Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability. 
38 C.F.R. § 3.327(a).  The current status of the veteran's 
scars as a result of his service-connected skin disorder is 
of concern in this case, and there is not enough medical 
evidence in the file to properly evaluate the scars.  
Therefore, another examination is needed.

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA scars examination.  The claims 
folder should be sent to the examiner for 
review of pertinent documents therein in 
connection with the examination.  The 
examiner should fully describe the size, 
location, and disfiguring characteristics 
of any scars resulting from the veteran's 
service-connected skin disorder, to 
include notation whether any scar is 
unstable, painful on examination or 
results in limitation of function of the 
affected part.  The examination findings 
should be reported in detail.  
Unretouched color photographs of the 
service connected skin disorder, to 
include scars, should be taken, clearly 
identified and associated with the claims 
folder.

2.  The AMC should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the AMC should ensure 
that the VA examination complies fully 
with the above instructions; if it does 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the AMC should 
adjudicate the veteran's claim for an 
increased rating for furunculosis.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given the opportunity to respond within 
the applicable time before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


